UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4719


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP ALLEN MCGEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00053-CCE-1)


Submitted:   September 20, 2016           Decided:   October 5, 2016


Before GREGORY, Chief Judge, and WILKINSON and THACKER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Clifton Thomas Barrett, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Phillip Allen McGee pled guilty, pursuant to a written plea

agreement,       to    conspiracy         to    manufacture         methamphetamine,         in

violation       of    21       U.S.C.    § 846       (2012).        The    district       court

sentenced McGee to 234 months’ imprisonment — a sentence below

the advisory Sentencing Guidelines range.                            In accordance with

Anders v. California, 386 U.S. 738 (1967), McGee’s counsel has

filed a brief certifying there are no meritorious grounds for

appeal    but    questioning            whether      the    district      court     erred    in

applying     two       sentencing         enhancements           and      whether        McGee’s

sentence is substantively reasonable.                          We affirm the district

court’s judgment.

     We     review         a     defendant’s          sentence      for     an      abuse    of

discretion.          Gall v. United States, 552 U.S. 38, 51 (2007).                          In

reviewing    a       district      court’s      decision       to   apply      a   sentencing

enhancement, “[w]e accord due deference to a district court’s

application of the sentencing guidelines.”                             United States v.

Steffen, 741 F.3d 411, 414 (4th Cir. 2013).                                 We review the

district court’s factual determinations for clear error.                                    Id.

However,     “if        the       issue        turns       primarily      on       the    legal

interpretation of a guideline term, the standard moves closer to

de novo review.”           Id. (alterations and internal quotation marks

omitted).



                                                 2
      The district court imposed a two-level enhancement pursuant

to U.S. Sentencing Guidelines Manual § 2D1.1(b)(13)(A) (2014),

concluding that “the offense involved (i) an unlawful discharge,

emission,    or    release   into   the       environment        of   a   hazardous   or

toxic substance; or (ii) the unlawful transportation, treatment,

storage, or disposal of a hazardous waste.”                     For the enhancement

to apply, the defendant’s conduct must violate one of several

environmental statutes, including the Resource Conservation and

Recovery Act, see 42 U.S.C. § 6928(d) (2012). 1                    USSG § 2D1.1 cmt.

n.18.     McGee asserts that the district court erred in applying

this enhancement.

      We disagree.       The district court heard testimony regarding

the     hazardous     characteristics          of    the        chemicals     used    to

manufacture       methamphetamine. 2      The       district      court     also   heard

testimony that McGee travelled in a vehicle while manufacturing

methamphetamine       and    that   he    disposed         of    the      byproduct   by

littering and by burning it in a barrel.                        These chemicals and


      1Guidelines commentary that “interprets or explains a
guideline is authoritative unless it violates the Constitution
or a federal statute, or is inconsistent with, or a plainly
erroneous reading of, that guideline.”      Stinson v. United
States, 508 U.S. 36, 38 (1993).
      2Although    McGee   questions    the district   court’s
qualification of the witness as an expert in hazardous waste
disposal, the Federal Rules of Evidence do not apply at
sentencing.    Fed. R. Evid. 1101(d)(3); see United States v.
Powell, 650 F.3d 388, 392 (4th Cir. 2011).



                                          3
byproducts all had the potential to cause serious harm to human

health     or     the   environment    when      handled     improperly.          See

42 U.S.C. § 6903(5) (2012).           Thus, the district court properly

applied the § 2D1.1(b)(13)(A) enhancement.

     Counsel next questions whether the district court properly

applied     a     four-level     enhancement      for    McGee’s    role     as    an

organizer or leader of the conspiracy.                   A defendant qualifies

for a four-level enhancement to his offense level if he “was an

organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.”                  USSG § 3B1.1(a)

& cmt. n.4.        The district court’s determination that a defendant

was an organizer or leader is a factual matter reviewed for

clear error.        United States v. Thorson, 633 F.3d 312, 317 (4th

Cir. 2011).

     Here,        McGee       introduced       the      “one-pot”    method        of

manufacturing methamphetamine to the conspiracy’s geographical

area.     Although the district court observed that this conspiracy

might not have been a typical drug conspiracy, the fact remains

that McGee was at the center of a large organization, taught

several individuals how to manufacture methamphetamine, and had

several         individuals      purchase       pseudoephedrine        and        sell

methamphetamine         for   him.    We       therefore    conclude    that      the

district court did not clearly err in finding that McGee acted

as a leader or organizer of this conspiracy.

                                           4
     Finally, counsel questions whether McGee’s below-Guidelines

sentence is substantively reasonable.                   If a sentence is free of

“significant procedural error,” as is the case here, we review

it for substantive reasonableness, “tak[ing] into account the

totality of the circumstances.”                  Gall, 552 U.S. at 51.               “Any

sentence    that     is     within     or       below    a     properly      calculated

Guidelines range is presumptively reasonable.”                       United States v.

Louthian,    756 F.3d 295,   306       (4th    Cir.       2014).        “Such   a

presumption can only be rebutted by showing that the sentence is

unreasonable     when     measured     against         the    18   U.S.C.    §    3553(a)

factors.”    Id.      We conclude that McGee has failed to overcome

the presumption of reasonableness accorded his below-Guidelines

sentence.

     In    accordance       with    Anders,      we    have    reviewed     the    entire

record in this case and have found no meritorious grounds for

appeal.     We     therefore       affirm   the       district     court’s    judgment.

This court requires that counsel inform McGee, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If McGee requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move     in   this    court      for    leave     to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on McGee.



                                            5
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6